Citation Nr: 0726088	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than March 11, 2002 
for the grant of service connection for chronic 
gastrointestinal disorder to include Crohn's disease.  


REPRESENTATION

Appellant represented by:	Michael W. McGuane, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The veteran testified before 
the undersigned at a Travel Board hearing in July 2007.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran filed a claim for service connection for a 
serious stomach disorder in May 1983.

3.  The veteran's claim was denied by the RO in August 1983, 
was not appealed, and became final.

4.  The veteran filed a claim seeking to reopen a claim for 
service connection for a chronic gastrointestinal disorder to 
include Crohn's disease on March 11, 2002.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
March 11, 2002, for service connection for chronic 
gastrointestinal disorder to include Crohn's disease are not 
met. 38 U.S.C.A.  § 5110 (West 2002); 38 C.F.R. § 3.400 (r) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's assertion that he is 
entitled to an effective date earlier than March 11, 2002 for 
service connection for chronic gastrointestinal disorder to 
include Crohn's disease.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in April 2002, April 2005, and 
April 2006.  These letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  
Specifically, the April 2002 letter contained the 
requirements for obtaining service connection in a section 
entitled "What Must The Evidence Show To Establish 
Entitlement To The Benefit You Want?".  This letter also 
explained his and VA's respective requirements for obtaining 
evidence in support of his claim.  The April 2005 letter 
informed the veteran of the need to submit new and material 
evidence to reopen his previously denied claim for service 
connection for regional ileitis/Crohn's disease.  Finally, 
the April 2006 letter explained how VA determines disability 
ratings and effective dates.          

With respect to the timing of the notice, the Board 
acknowledges that the notice was issued subsequent to the 
initial adjudication of the claim.  Here, however, there is 
no allegation by the veteran that he was somehow prejudiced 
by the timing of the notice.  Moreover, following the 
issuance of the letter, the claim was readjudicated by the 
RO.  The readjudication, accomplished in November 2006, cured 
any timing concern.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1334 (Fed. Cir. 2006); Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.  The April 2002 and April 2005 letters informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  Specifically, the April 2002 letter 
requested that the veteran "Send the information describing 
additional evidence or the evidence itself to the address at 
the top of this letter..."    

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  As above, the veteran 
was notified of the requirements for obtaining service 
connection in the April 2002 and April 2005 letters.  He was 
subsequently notified of how VA determines disability ratings 
and effective dates in the April 2006 letter.  Therefore, the 
requirements in Dingess/Hartman have been met.  
 
In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection and 
earlier effective dates, the duty to assist includes 
obtaining relevant records.  38 C.F.R. § 3.159(c).  In the 
present case, the claims folder contains all available 
service medical records, VA treatment records, and private 
medical records.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and 
the Board will proceed with an analysis of this appeal.

Analysis

The effective date of an award of compensation based on a 
reopened claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (2006).  A claim is "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p) (2006).  

In this case, it was determined that March 11, 2002 is the 
earliest date assignable for the grant of service connection 
for chronic gastrointestinal disorder to include Crohn's 
disease.  The veteran disagrees, alleging that the effective 
date for service connection should be May 13, 1983, the date 
of his first claim for service connection for a "serious 
stomach disorder."

Service medical records show that the veteran was treated for 
chronic gastritis during service.  The veteran submitted an 
original claim for service connection for gastritis in July 
1946.  By rating decision dated in July 1946 the RO granted 
service connection for chronic gastritis and assigned a 
noncompensable disability rating.  In May 1983 the veteran 
submitted a claim for a "serious stomach disorder" and 
submitted several private treatment records showing treatment 
for a gastrointestinal disorder dated from January 1981 to 
August 1983.  Specifically, an August 1983 private medical 
record from Dr. Thomas Chvasta. shows a diagnosis of and 
treatment for regional ileitis.  Dr. Chvasta. noted that the 
veteran was treated for gastritis in service but stated that 
"regional ileitis is a totally different disease [and 
consists of] inflammation of the distal small bowel" rather 
than inflammation of the lining of the stomach.  In August 
1983 the RO continued the noncompensable disability rating 
for gastritis and denied service connection for regional 
ileitis.  The veteran did not appeal this decision and it 
became final.  

In March 2002 the veteran submitted a claim for service 
connection for Crohn's disease and in April 2002 the veteran 
submitted several private medical records dated from January 
1981 to June 1999 showing, at first, diagnoses of regional 
ileitis later recharacterized as Crohn's disease.  By rating 
decision dated in July 2002 the RO found that the veteran had 
failed to submit any new and material evidence to reopen the 
previous denial of service connection for regional ileitis.  
The veteran submitted a notice of disagreement and thereafter 
formally appealed the decision.  During the course of this 
appeal the veteran submitted a statement from his private 
physician, Dr. W. Jeffrey Early dated in August 2003 opining 
that the veteran's Crohn's disease first manifested itself as 
gastritis during his military service.  In March 2004 the 
veteran was afforded a VA examination and the VA examiner 
opined that the veteran's current Crohn's disease was not 
related to the veteran's gastritis in service.  

In August 2005 the Board weighed the evidence in the case and 
granted service connection for a chronic gastrointestinal 
disorder to include Crohn's disease and by rating decision 
dated in September 2005 the RO awarded a 30 percent 
disability rating for the veteran's Crohn's disease effective 
March 11, 2002, the date of the claim.  In October 2005 the 
veteran, through his representative, disagreed with the 
effective date assigned.   

Having carefully considered all evidence of record with 
regard to the veteran's argument in light of the applicable 
law, the Board finds that the veteran's contention is without 
merit.  While the veteran may have been diagnosed with 
Crohn's disease prior to March 11, 2002, 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400(r) require that an effective date for a 
reopened claims be the date of claim or the date entitlement 
arose, whichever is later.  Furthermore, while the veteran 
submitted a claim for service connection for regional ileitis 
(a.k.a. Crohn's disease) in May 1983, that claim was denied 
by rating decision dated in August 1983 due to the evidence 
presented at the time showing that regional ileitis is a 
"totally different disease" from the gastritis the veteran 
experienced in service.  This August 1983 decision 
subsequently became final.

The veteran did not attempt to reopen his previous denial for 
regional ileitis/Crohn's disease until March 11, 2002 at 
which time the RO denied service connection in a  July 2002 
rating decision based on the veteran's failure to submit new 
and material evidence to reopen his case.  During the course 
of an appeal of the July 2002 rating decision the veteran 
submitted the August 2003 nexus opinion from his private 
doctor, Dr. W. Jeffrey Early linking the veteran's gastritis 
in service to his current Crohn's disease.  This evidence was 
not in existence when the RO reviewed the veteran's claim in 
August 1983.  On the contrary, the only medical evidence 
available to the RO in August 1983 was the August 1983 report 
from Dr. Thomas Chvasta stating that regional ileitis is a 
"totally different disease" from the gastritis the veteran 
experienced in service.  Thus, there was no possible way to 
grant service connection for Crohn's disease in 1983, and 
even if there were, the correct avenue for establishing 
service connection for Crohn's disease/regional ileitis from 
1983 would be a claim alleging clear and unmistakable error 
in the August 1983 decision, not a claim for an earlier 
effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).

There is nothing in the record that can be construed as 
claim, either formal or informal, between August 1983 and 
March 2002.  The veteran did submit treatment records showing 
treatment from 1981 to 1998 but those records were submitted 
after March 11, 2002.

Thus, the Board finds that the RO assigned the earliest 
effective date possible for the veteran's service-connected 
Crohn's disease as it was based on the date of receipt of the 
application for that benefit.  Accordingly, for the reasons 
and bases discussed above, the veteran's appeal must be 
denied.

ORDER

An effective date earlier than March 11, 2002 for the grant 
of service connection for chronic gastrointestinal disorder 
to include Crohn's disease is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


